Citation Nr: 1760518	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for a right knee disorder.

2. Entitlement to an evaluation in excess of 30 percent for a right shoulder disorder for the period prior to May 13, 2013.

3. Entitlement to an evaluation in excess of 50 percent for a right shoulder for the period after May 13, 2013. 

4. Entitlement to an evaluation in excess of 10 percent for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. In a September 2013 rating decision, the Veteran's right shoulder disorder was increased to 50 percent, effective May 13, 2013, and his left wrist disorder was increased to 10 percent, effective February 7, 2007. The Board observes that the Veteran's 30 percent rating for a right knee disorder has remained in effect over the course of this appeal. 
 
In March 2016, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to obtain new examinations.

The Veteran's most recent and pertinent VA examinations occurred in March 2013. These examinations formed the basis for his currently assigned evaluations.

In March 2016, the Veteran testified that his conditions have worsened since his previous VA examinations. Notably, he mentioned that he would soon require surgery on his right knee and has experienced frequent instability and knee buckling. Additionally, he stated that range of motion for his right shoulder will not improve and that he experiences constant pain. He also stated that he has to compensate for this pain with his left arm and separately service-connected left wrist, which causes additional numbness. 

Further, in a November 2017 informal hearing presentation, the Veteran's representative specifically requested contemporaneous VA examinations. Thus, a new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his file, the Veteran has received VA treatment for his conditions, but there are no VA treatment records after approximately 2014. Therefore, the AOJ should obtain any additional relevant and appropriate VA treatment records.

To the extent the examinations requested can be reasonably conducted by a single examiner, as appropriate, that would be acceptable as long as all matters in the individual paragraphs are addressed.  Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any outstanding VA treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Next, schedule the Veteran for a VA examination to evaluate the current manifestations and severity of his service-connected right knee disorder. The entire electronic claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail. The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the right knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner must also specifically comment on the Veteran's lay statements, as applicable.  Evidence of locking or instability should be specifically set out if identified.

3. Also arrange for appropriate examinations to evaluate the current manifestations and severity of the Veteran's right shoulder disorder and left wrist disorder. The entire electronic claims file must be provided to the examiner for review, and the examination reports should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

